Citation Nr: 1749286	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder.

2.  Entitlement to service connection for a lumbosacral spine disability, including as due to in-service exposure to an herbicide agent.

3.  Entitlement to service connection for peripheral neuropathy, including as due to in-service exposure to an herbicide agent.

4.  Entitlement to service connection for global osteoarthritis of the entire body, including as due to in-service exposure to an herbicide agent.

5.  Entitlement to service connection for obstructive sleep apnea, including as due to in-service exposure to an herbicide agent.

6.  Entitlement to service connection for osteomalacia, including as due to a lumbosacral spine disability or in-service exposure to an herbicide agent.

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for left ear hearing loss.

9.  Entitlement to service connection for a cervical spine disability, including as due to in-service exposure to an herbicide agent.

10.  Entitlement to service connection for sinusitis, including as due to in-service exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder (which was characterized as depression), a lumbosacral spine disability (which was characterized as degenerative joint disease, lumbar spine, with bulging discs), peripheral neuropathy, osteoarthritis (which was characterized as degenerative arthritis, to include claim for global osteoarthritis), obstructive sleep apnea, osteomalacia, a cervical spine disability (which was characterized as cervical spine condition with 3 bulging discs), and for sinusitis.  The Veteran disagreed with this decision in January 2013.  He perfected a timely appeal in October 2014.

This matter next is on appeal from a March 4, 2013, rating decision in which the RO granted service connection for right ear hearing loss, assigning a zero percent rating effective August 12, 2010, and denied service connection for left ear hearing loss.  The Veteran disagreed with this decision later in March 2013.  He perfected a timely appeal in October 2013 and specifically limited his appeal to service connection for left ear hearing loss.  Accordingly an issue relating to right ear hearing loss is not before the Board.  See Grantham v. Brown, 114 F .3d 1156 (1997).

This matter next is on appeal from a March 22, 2013, rating decision in which the RO denied service connection for PTSD.  The Veteran disagreed with this decision in April 2013.  He perfected a timely appeal in January 2015.  A videoconference Board hearing was held in August 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left ear hearing loss, a cervical spine disability, and for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current acquired psychiatric disability other than PTSD is related to active service.

2.  The record evidence shows that the Veteran was not exposed to an herbicide agent at any time during active service.

3.  The record evidence shows that the Veteran's lumbosacral spine disability existed prior to service and was not aggravated by service.

4.  The record evidence shows that the Veteran does not experience any current disability due to peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, or osteomalacia which could be attributed to active service or any incident of service.

5.  The record evidence shows that the Veteran's claimed in-service stressors are incapable of corroboration and are not related to fear of hostile military or terrorist activity.

6.  The record evidence shows that the Veteran does not have a current diagnosis of PTSD based on a valid in-service stressor.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than PTSD, to include major depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  A lumbosacral spine disability was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent, nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Peripheral neuropathy was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  Global osteoarthritis of the entire body was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  Obstructive sleep apnea was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

6.  Osteomalacia was not incurred in or aggravated by active service, including as due to a lumbosacral spine disability or in-service exposure to an herbicide agent, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

7.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection Claims

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, a lumbosacral spine disability, peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, osteomalacia, and PTSD during active service.  He specifically contends that several in-service stressors which occurred while he was in Japan during active service caused or contributed to his claimed PTSD.  

Laws and Regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) generally applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) ("[T]he examples provided [in subsection (f)(3)] all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.") (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  With the exception of early-onset peripheral neuropathy, none of the Veteran's claimed disabilities are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service exposure to an herbicide agent.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to an herbicide agent and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  The Veteran contends that he incurred an acquired psychiatric disability (which he characterized as depression) during active service.  The Board agrees, finding that the record evidence supports his assertions of an etiological link between his current acquired psychiatric disability other than PTSD, to include major depressive disorder, and active service.  The Veteran's service treatment records show that, at a pre-enlistment physical examination in September 1971, prior to his entry on to active service in December 1971, his psychiatric system was normal clinically.  He denied all relevant pre-service history.

On outpatient treatment in May 1972, the Veteran complained of feeling depressed and nervous since a motorcycle accident.  Physical examination showed he was quite depressed and anxious.  The diagnoses included anxiety.

At the Veteran's separation physical examination in September 1973, clinical evaluation of his psychiatric system was normal.  He denied all relevant in-service medical history.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also supports granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  It shows that his current major depressive disorder is related to active service.  For example, on VA mental disorders Disability Benefits Questionnaire (DBQ) in September 2014, the Veteran's complaints included anxiety and depression.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported limited contact with his adult sisters and "frequent contact" with his adult younger brother.  He had been married to his wife for 40 years and had a "mixed" relationship with her.  He had weekly contact with an adult son and a positive relationship with him.  He reported suicidal ideation 2-3 times a month due to his physical pain level.  He also reported memory problems, "horrible nightmares in the middle of the night" 4 times a week, becoming violent during his sleep and hitting his wife, reported sleeping only 4 hours a day due problems with migraines and reported neuropathy, concentration problems, and hypervigilance.  The VA examiner stated that the Veteran's physical pain "causes clinically significant distress or impairment in social, occupational, or other important areas of functioning."  This examiner also stated that the Veteran "reported having a recurrent pattern in which he has a depressed mood most of the day, nearly every day.  While depressed he has a diminished interest in most all activities, insomnia, and fatigue with loss of energy.  During these periods [of] depression, he has recurrent feelings of worthlessness or guilt and a diminished ability to think or concentrate."  This examiner concluded that the Veteran's reported symptoms "appear to be significantly impairing his social or occupational functioning."  Mental status examination of the Veteran showed a depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The diagnoses included major depressive disorder.

In an October 2014 addendum to the September 2014 VA examination report, the VA examiner who conducted this examination opined that it was at least as likely as not that the Veteran's major depressive disorder was related to active service.  The rationale for this opinion was that the Veteran incurred physical injuries during active service "which are continuing to cause him substantial pain [and] which contribute to his depression and sleep problems."  The rationale also was:

[The Veteran] indicated suffering from pain in one or more anatomical sites and this is the predominant focus of the clinical presentation.  His level of pain is of sufficient severity to warrant clinical attention.  His pain causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Both psychological factors and a general medical condition are judged to have important roles in the onset, severity, exacerbation, or maintenance of the pain.

The Veteran contends that his current acquired psychiatric disability other than PTSD (currently diagnosed as major depressive disorder) is related to active service.  The record evidence supports his assertions regarding an etiological link between his current major depressive disorder and active service.  The VA examiner specifically opined in October 2014 that the Veteran's current major depressive disorder was related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, is warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a lumbosacral spine disability, including as due to in-service exposure to an herbicide agent.  The record evidence does not support his assertions regarding in-service exposure to an herbicide agent or an etiological link between a lumbosacral spine disability and active service.  It shows instead that the Veteran was not exposed to an herbicide agent at any time during active service and his current lumbosacral spine disability, which existed prior to service, was not aggravated by service.  With respect to the Veteran's assertion that he was exposed to an herbicide agent while on active service, the Board notes that he has contended that he was exposed to herbicides while stationed at Kadena Air Force Base, Japan, during active service and handling Agent Orange while stationed in Japan, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA in July and September 2011 that the Veteran had not served in the Republic of Vietnam and there were no other records documenting his alleged in-service exposure to an herbicide agent.  Pursuant to the M21-1, the AOJ concluded in a formal finding in September 2011 that there was insufficient evidence to corroborate the Veteran's assertion regarding in-service herbicide exposure by referring this matter to the Joint Services Records Research Center (JSRRC).  In addition to discussing the responses from the NPRC concerning the Veteran's lack of service in Vietnam and records showing other potential in-service exposures to an herbicide agent, the AOJ noted in its September 2011 formal finding that a review of information provided to VA by the Department of Defense (DoD) concerning herbicide operations also did not support finding that the Veteran was exposed to an herbicide agent while on active service in Japan.  Having reviewed the record evidence, the Board agrees with the AOJ's finding that the Veteran was not exposed to an herbicide agent while on active service.

The medical evidence also demonstrates that the Veteran's lumbosacral spine disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by active service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in September 1971, the Veteran reported a pre-service history of recurrent back pain.  Clinical evaluation of his spine was normal.  On orthopedic consult completed as part of his enlistment physical examination in September 1971, an in-service examiner stated that he was not certain about any pre-service injuries to the Veteran's spine "from numerous automobile accidents."  The Veteran's main complaints related to his back began in the summer of 1970.  He still complained of back pain.  Physical examination showed "flattening out of the lumbar spines," no loss of motion or muscle spasm, no complaints of pain or radiating pain "upon movements of the pelvis."  The final diagnosis was an essentially negative orthopedic examination.  The Veteran's lumbar vertebrae were considered acceptable for entry on to active service.

At his separation physical examination in September 1973, clinical evaluation of the Veteran's spine was normal.

The post-service medical evidence also demonstrates that the Veteran's lumbosacral spine disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by active service.  For example, his post-service private treatment records from S. J. F., D.O., show that he complained of and was treated for a variety of lumbosacral spine complaints beginning in approximately 2009.  Following private outpatient treatment with Dr. S. J. F. in December 2009, the Veteran was diagnosed as having L5/S1 radiculopathy secondary to disc bulges.  The Veteran had surgery in February 2010 to treat L4-5 and L5-S1 degenerative disc disease and disc herniations.  A magnetic resonance imaging (MRI) scan taken in December 2010 showed an essentially normal lumbar spine.  

A review of private treatment records from A. B. C., M.D., shows that this physician treated the Veteran for a variety of lumbosacral spine disabilities, to include lumbar spondylosis with interfacetal arthrosis, sacroiliac joint arthrosis, and left L5-S1 radiculopathy, between 2009-2011.

On VA back (thoracolumbar spine) conditions DBQ in August 2012, the Veteran's complaints included constant low back pain which he rated as 8/10 on a pain scale (with 10/10 being the worst imaginable pain) and which worsened with bending or stooping.  He also complained of lumbar pain at rest at this examination.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  Physical examination showed less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, or weight-bearing, a normal gait, localized tenderness to palpation in the joints or soft tissues, no guarding or muscle spasm, 5/5 strength throughout except for 4/5 strength on left knee extension, no muscle atrophy, hypoactive deep tendon reflexes, negative straight leg raising, and no intervertebral disc syndrome.  The Veteran occasionally used a cane for ambulation "and only with anticipated ambulation of greater than 100 yards at any given time."  X-rays showed traumatic arthritis.  The VA examiner opined that the Veteran's lumbosacral spine disability existed prior to service and was not aggravated by service.  The rationale for this opinion was the Veteran's service treatment records showed that he had a motor vehicle accident prior to his enlistment on to active service and an orthopedic consult completed at his entry on to active service noted this pre-service injury.  The rationale also was that the Veteran was not treated for a lumbosacral spine disability during active service and his service treatment records also showed that his back was normal clinically at his separation physical examination.  The rationale further was that, when seen for lumbosacral spine problems in 2009, the Veteran only reported a 3-4 year history of significant back pain.  Thus, the VA examiner concluded that the evidence did not support finding that there had been either a temporary or intermittent increase in symptomatology attributable to the Veteran's per-service lumbosacral spine disability while he was on active service.  The diagnosis was degenerative joint disease.

The Veteran contends that he incurred a lumbosacral spine disability during active service or, alternatively, a pre-existing lumbosacral spine disability was aggravated by service.  The record evidence does not support his assertions regarding an etiological link between a lumbosacral spine disability and active service, including on the basis of in-service aggravation of a pre-service disability.  It shows instead that the Veteran's lumbosacral spine disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  The Board acknowledges that a pre-service lumbosacral spine disability was noted on an orthopedic consult completed in September 1971 at the time of the Veteran's enlistment physical examination prior to his entry on to active service in December 1971.  As the VA examiner subsequently noted in August 2012, however, there is no indication in the Veteran's service treatment records that his lumbosacral spine disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably aggravated by service.  The Board finds it especially significant that, when he sought treatment for a variety of lumbosacral spine problems beginning in the early 2000's, the Veteran did not report - and the private clinicians who treated him did not discuss - any pre-service or in-service lumbosacral spine problems.  This persuasively suggests that the Veteran's pre-service lumbosacral spine disability was not aggravated by service as it seems unlikely that he would have waited several decades after service separation to seek treatment for such disability if it had been aggravated during service.  Critically, the August 2012 VA examiner opined that that the Veteran's lumbosacral spine disability existed prior to service and was not aggravated by service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a lumbosacral spine disability.  In summary, the Board finds that service connection for a lumbosacral spine disability, including as due to in-service exposure to an herbicide agent, is not warranted.

The Board next finds that service connection for arthritis of the lumbosacral spine, global osteoarthritis of the entire body, and for osteomalacia is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges initially that both arthritis and osteomalacia are diseases for which service connection is available on a presumptive basis.  See 38 C.F.R. § 3.309(a).  The Veteran does not contend - and the evidence does not show - that he experienced arthritis of the lumbosacral spine, global osteoarthritis of the entire body, or osteomalacia during active service or within the first post-service year (i.e., by September 1974) such that service connection is warranted for any of these disabilities on a presumptive basis.  It shows instead that arthritis of the lumbosacral spine initially was diagnosed several decades after his service separation.  And, as outlined below, the record evidence shows that the Veteran has not experienced disability due to either his claimed global osteoarthritis of the entire body or his claimed osteomalacia at any time during the appeal period.  Thus, the Board finds that service connection for arthritis of the lumbosacral spine, global osteoarthritis of the entire body, and for osteomalacia is not warranted. 

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, and for osteomalacia, each including as due to in-service exposure to an herbicide agent.  The Veteran contends that he incurred each of these claimed disabilities during active service or, alternatively, in-service exposure to an herbicide agent while in Japan caused or contributed to each of these claimed disabilities.  The record evidence does not support the Veteran's assertions regarding the existence of current disability due to any of these claimed disabilities which could be attributed to active service or any incident of service, including as due to in-service exposure to an herbicide agent.  As noted above, the Board already has found that the Veteran was not exposed to an herbicide agent at any time during active service.  And, with the exception of early-onset peripheral neuropathy, none of these claimed disabilities is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e).  Thus, service connection for peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, and for osteomalacia, each as due to in-service exposure to an herbicide agent, is not warranted.

The Veteran also is not entitled to service connection for peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, or for osteomalacia on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Although the Veteran's lay assertions and hearing testimony are not a model of clarity, it appears that he contends that various unspecified pain, tingling, or numbness in multiple areas of his body constitutes peripheral neuropathy and global osteoarthritis which are related to active service.  He also contends that his loud snoring constitutes obstructive sleep apnea and his bones are soft or easily brittle and this constitutes osteomalacia.  The Board observes that the presence of a mere symptom (such as pain, tingling, numbness, or loud snoring) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted elsewhere, the record evidence does not support his assertions regarding the existence of current disability due to any of these claimed disabilities which could be related to active service.  For example, the Veteran's service treatment records show no complaints of or treatment for any of these claimed disabilities, although the Board again recognizes that the lack of contemporaneous service treatment records alone is not fatal to his claims.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.    

The post-service evidence also does not support granting service connection for peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, or for osteomalacia on a direct service connection basis.  Despite the Veteran's lay assertions and hearing testimony to the contrary, the post-service evidence shows no complaints of or treatment for any of these claimed disabilities at any time since service.  The Board recognizes that Dr. S. J. F. diagnosed the Veteran as having "rule-out" peripheral neuropathy when treating him for a variety of orthopedic problems beginning in 2009.  The notation of "rule-out" does not equate with a meeting of the diagnostic criteria for peripheral neuropathy, however.  Rather it merely raised the possibility of the disorder; it clearly is not a confirmed diagnosis.  A diagnosis of peripheral neuropathy was not confirmed on subsequent outpatient treatment by Dr. S. J. F. or any other VA or private treating clinician who has treated the Veteran since his service separation.  In fact, a subsequent electromyograph (EMG) in December 2010 was normal and showed no neuropathy was present in any of the Veteran's extremities.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, or osteomalacia at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, there is no evidence that the Veteran experiences current disability due to any of these claimed disabilities which could be attributed to active service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for service connection peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, or for osteomalacia.  In summary, the Board finds that service connection for peripheral neuropathy, global osteoarthritis of the entire body, obstructive sleep apnea, and for osteomalacia, each including as due to in-service exposure to an herbicide agent, is not warranted.    

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran essentially contends that his claimed in-service stressors of being on "body bag" detail and handling body bags and witnessing Japanese civilians throwing rocks and protesting against U.S. soldiers while serving on guard duty at various locations on active service in Japan caused or contributed to his claimed PTSD.  Contrary to his assertions, the record evidence does not support finding that he currently experiences any disability due to his claimed PTSD based on a valid in-service stressor.  The Board notes initially that the Veteran's claimed in-service stressor of handling body bags is not credible because it is not consistent with the facts and circumstances of his service.  For example, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was administrative clerk.  The Board finds it inherently incredible that the duties of an administrative clerk would include handling body bags being transported on aircraft through Japan (as the Veteran alleges).  The Board next notes that the Veteran's claimed in-service stressor of witnessing Japanese civilians protesting against the presence of the U.S. military on Okinawa while he was on guard duty seems inherently incredible because it is inconsistent with the facts and circumstances of his active service as an administrative clerk.  This claimed stressor involving civilians also is incapable of corroboration with the Joint Services Records Research Center (JSRRC).  The AOJ similarly found that these claimed in-service stressors were incapable of corroboration in a March 2013 memorandum to the record.  The Board agrees with the AOJ's findings concerning these claimed in-service stressors, finding them incapable of corroboration and not related to a fear of hostile military or terrorist activity.

The record evidence also does not show that the Veteran currently experiences any disability due to his claimed PTSD based on a valid in-service stressor.  Despite the Veteran's lay assertions and Board hearing testimony to the contrary, he has not been diagnosed as having or treated for PTSD at any time since his service separation.  The Board finds it especially significant that, although the Veteran reported his alleged in-service stressors to the VA examiner in August 2012, this examiner did not diagnose PTSD or conclude that either of his claimed stressors was related to a fear of hostile military or terrorist activity.  The Board notes that the Veteran reported an additional claimed in-service stressor at his August 2012 VA examination in which he asserted that he was required to escort a prisoner onboard an aircraft which had landed in Japan and, when the prisoner resisted, he was required to put his boot on the prisoner's throat.  The Board again finds that this claimed in-service stressor to be inherently incredible because it is not consistent with the facts and circumstances of the Veteran's active service as an administrative clerk.

As noted above, a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  In this case, however, there is no indication that the Veteran experienced PTSD at any time during the appeal period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for PTSD.  In summary, the Board finds that service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, is granted.

Entitlement to service connection for a lumbosacral spine disability, including as due to in-service exposure to an herbicide agent, is denied.

Entitlement to service connection for peripheral neuropathy, including as due to in-service exposure to an herbicide agent, is denied.

Entitlement to service connection for global osteoarthritis of the entire body, including as due to in-service exposure to an herbicide agent, is denied.

Entitlement to service connection for obstructive sleep apnea, including as due to in-service exposure to an herbicide agent, is denied.

Entitlement to service connection for osteomalacia, including as due to a lumbosacral spine disability or in-service exposure to an herbicide agent, is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also contends that he incurred left ear hearing loss, a cervical spine disability, and sinusitis during active service.  He alternatively contends that in-service exposure to an herbicide agent caused or contributed to each of these claimed disabilities.  As discussed above, the record evidence does not support finding that the Veteran was exposed to an herbicide agent at any time during active service.  The Veteran also contends that in-service exposure to significant acoustic trauma caused or contributed to his current left ear hearing loss.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for left ear hearing loss, the Board acknowledges initially that he was examined for VA adjudication purposes in August 2012 and an addendum opinion concerning the nature and etiology of this disability was obtained in January 2013.  Unfortunately, a review of the January 2013 medical nexus opinion shows that it contains a deficient rationale.  In his January 2013 opinion, the VA examiner opined that it was less likely than not that the Veteran's left ear hearing loss was related to active service.  The rationale for this opinion was that there was no left ear hearing loss noted on the Veteran's separation physical examination in September 1973.  Because it relies on the absence of records documenting the presence of left ear hearing loss during active service, this rationale violates the Court's holdings in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  There otherwise is insufficient evidence to adjudicate the Veteran's service connection claim for left ear hearing loss.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his left ear hearing loss.

With respect to the Veteran's service connection claims for a cervical spine disability and for sinusitis, the Board notes that VA's duty to assist includes scheduling an examination where necessary.  The record evidence shows that, although the Veteran has been diagnosed as having and treated for a cervical spine disability and for sinusitis since his service separation, to date, the AOJ has not scheduled him for appropriate examinations to determine the nature and etiology of either of these disabilities.  It appears that the Veteran had sinus surgery in 2003.  Although it is not clear whether he experiences current disability due to sinusitis, the Board again notes that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  The Veteran also continues to receive outpatient treatment for a cervical spine disability.  Given the foregoing, the Board finds that, on remand, he should be scheduled for appropriate examinations to determine the nature and etiology of his cervical spine disability and sinusitis.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any left ear hearing loss.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left ear hearing loss, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records showing complaints of or treatment for left ear hearing loss, alone, is insufficient rationale for a nexus opinion.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any cervical spine disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cervical spine disability, if diagnosed, is related to active service or any incident of service.  A separate opinion should be provided for each cervical spine disability currently experienced by the Veteran, if possible.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran was not exposed to herbicides at any time during active service.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any sinusitis.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sinusitis, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran was not exposed to herbicides at any time during active service.

5.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


